By the court.
It appears that the captain travelled from Newburyport to Alexandria before he made his protest. How could this long journey be performed without money ? The pretext for not making his protest at the first port furnishes additional ground for suspicion. We adhere to our determination in the case of Richette v. Stewart et al. A protest is defined (Wesket 432) to be “a declaration upon ‘ ‘ oath, usually made by the master and some of his people, “before a justice, notary, or consul, at any place where they “first arrive.” The maritime law requires it to be made at the first port of arrival, and must be founded on this reason, that at such port if any fraud is intended, it can be most easily detected; it is the best guard against any subsequent collusion. The safety of the trading world depends greatly on using every prudent precaution with respect to protests, which are *2091 ma(^e by masters of vessels, in vindication of, * or ex--I cuse for their own conduct. The exceptions to the general rule must be satisfactorily proved, which not being done in this instance, the present protest cannot be read in evidence.
Plaintiff nonsuit.